Name: Council Regulation (EEC) No 4047/88 of 19 December 1988 opening and providing for the administration of a Community tariff quota for a certain form of polyvinylpyrrolidone
 Type: Regulation
 Subject Matter: chemistry;  tariff policy
 Date Published: nan

 24. 12. 88 Official Journal of the European Communities No L 356/3 COUNCIL REGULATION (EEC) No 4047/88 of 19 December 1988 opening and providing for the administration of a Community tariff quota for a certain form of polyvinylpyrrolidone the Member States until the quota is exhausted ; whereas, however, since the quota is to cover requirements which cannot be determined with sufficient accuracy, it should not be allocated among the Member States, without prejudice to the drawing against the quota volume of such quantities as they may need, under conditions and according to a procedure to be determined ; whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quota is used and inform the Member States accordingly ; Whereas since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any operation concerning the adminis ­ tration of the quota shares allocated to that economic union may be carried out by any one of its members, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas production in the Community of polyvinylpyr ­ rolidone intended for use in the pharmaceutical industry and falling within subheading ex 3905 90 00 of the combined nomenclature is currently unable to meet the specific requirements , of the user industries in the Community ; whereas, consequently, Community supplies of products of this type currently depend to a considerable extent oh imports from third countries ; whereas the most urgent Community requirements for the products in question should be met immediately on the most favourable terms ; whereas a zero-duty Community tariff should therefore be opened within the limit of an appropriate volume for a period from 1 January to 31 December 1989, whereas, in order not to upset the balance of the market for this product, the volume of the Community tariff quota should be set at, a provisional level of 150 tonnes ; whereas the setting of the quota volume at this level does not rule out an adjustment during the year ; Whereas equal continuous continuons access to the quota should be ensured for all Community importers and the rate laid down for the quota should be applied consis ­ tently to all imports of the product in question into all HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January to 31 December 1989 the customs duty applicable to imports of the following product shall be suspended at the level indicated and within the limits of a Community tariff quota as shown below : Order No CN code Description Volume of quota (tonnes) Rate of duty &lt;%) 09.2731 ex 3905 90 00 Polyvinylpyrrolidone, presented in powder form, the particles of which are less than 38 micrometres and which has a solubility in water at 25 ° C of less than, or equal to 1 ,5 % by weight and which is intended for the pharmaceutical industry 150 0 Within the limit of this tariff quota the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provisions of the Act of Accession. 2. If an importer presents in a Member State a declaration of entry into free circulation, including a request for preferential benefit for a product covered by this Regulation and if this declaration is accepted by the customs authorities, the Member State concerned shall inform the Commission and draw an amount corres ­ ponding to its requirements from the quota amount. The drawing requests, with indication of the date of acceptance of the said declarations, must be transmitted to the commission without delay. The drawings are granted by : the Commission by reference to the date of acceptance of the declarations of entry into free circulation by the customs authorities of the Member State concerned to the extent that the available balance so permits. If a Member State does not use the quantities drawn, it shall return them as soon as possible to the quota amount. It the quantities requested are greater than the available balance of the quota amount, allocation shall be made on a pro rata basis with respect to the requests. Member States shall be informed by the Commission in accordance with the same procedures. No L 356/4 Official Journal of the European Communities 24. 12. 88 3 . The relevant Community provision shall be applied in order to monitor the use of the product for the prescribed specific purpose. Article 2 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 1 (2) enable imports to be charged without interruption against their accumulated shares of the Community quota. 2. Each Member State shall ensure that importers of the product concerned have free access to the quota for such time as the residual balance of the quota volume so permits. 3 . Member States shall charge imports of the said goods against their drawings as and when the goods are entered with the customs authorities for free circulation. 4. The extent to which the quota has been used up shall be determined on the basis of the imports charged in accordance with paragraph 3. : Article 3 At the request of the Commission, Member States shall inform it of imports actually charged against the quota. Article 4 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with. Article 5 This Regulation shall enter into force on 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 December ' 1988. For the Council The President Th . PANGALOS